ELECTRODE FOR SECONDARY BATTERY INCLUDING ELECTRODE PROTECTING LAYER
DETAILED ACTION

Response to Amendments
This Action is in response to communication filed on December 8, 2021.
Any rejections and/or objections made in the previous Office Action are hereby withdrawn in view of Applicant’s claim amendments and/or arguments.

Status of Claims
Claims 1 and 3-14 are pending, wherein claims 1 and 13-14 are amended, and claims 8-9 and 11-12 were previously withdrawn.

Allowable Subject Matter
Claims 1 and 3-14 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In rejecting the claims, Suzuki et al. (US 20130022867 A1) in view of Yu et al. (KR 20160091732 A) was relied on as prior art(s) for teaching an electrode for a secondary battery as claimed, but does not teach or reasonably suggest the electrode protecting layer consists of a conductive material and a binder. Suzuki discloses the electrode protecting layer comprises an electrode active material in addition to a conductive material and a binder. Claim 1 and its dependent claims 3-7, 10 and 13-14 are allowable.
In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727